Stephens, J.
This court having held that the trial judge erred in dismissing the plaintiff’s motion for a new trial upon the ground that the movant had not presented for approval a brief of the evidence within the time allowed by law (Ross v. Garraux, 24 Ga. App. 601, 101 S. E. 700), and the Supreme Court on certiorari having reversed this judgment (Garraux v. Ross, 150 Ga. 645, 104 S. E. 907), the judgment of reversal originally rendered by this court must be vacated, and the judgment of the trial court affirmed.

Judgment affirmed.


Jenkins, P. J., mid Sill, J., conew.